UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
UNITED STATES OF AMERICA,                 )
ex rel. RICHARD GARDNER,                  )
                                          )
            Plaintiffs,                   )
                                          )
            v.                            )                  Case No. 17-cv-00464 (APM)
                                          )
VANDA PHARMACEUTICALS, INC.,              )
                                          )
            Defendant.                    )
_________________________________________ )

                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Relator Richard Gardner alleges that Defendant Vanda Pharmaceuticals, Inc. caused the

submission of numerous false claims to the Medicare and Medicaid programs by promoting and

marketing two of its drugs, Fanapt and Hetlioz, for off-label uses. Relator asserts claims under the

federal False Claims Act (“FCA”) and 32 analogous state laws. The United States and the various

States declined to intervene in this case, but Relator nevertheless elected to prosecute it. Now

before the court is Defendant’s motion to dismiss. For the reasons that follow, the court dismisses

all of Relator’s claims, but gives Relator the opportunity to amend his complaint.

II.    BACKGROUND

       A.      Factual Background

       Defendant Vanda Pharmaceuticals, Inc. (“Vanda” or “Defendant”) is a pharmaceutical

manufacturer based in Washington, D.C. First Am. Compl., ECF No. 20 [hereinafter FAC], ¶ 9.

Relator worked for Vanda as a Regional Business Leader from November 2015 until August 2016.

Relator’s territory included Illinois, Wisconsin, Michigan, Ohio, Western Pennsylvania, West
Virginia, and Indiana.    Id. ¶ 6.   Regional Business Leaders are responsible for managing

Defendant’s sales force. Id. ¶ 56. Relator asserts that his claims are confirmed by another Regional

Business Leader at Vanda, Jeff Bourgeois. Id. ¶ 51. Bourgeois worked at Vanda from November

2015 through June 2018. Id. At different times during his tenure at Vanda, Bourgeois’s territory

included Louisiana, Arkansas, Texas, and Oklahoma. Id.

       Defendant owns and markets the two drugs at issue in this case, Fanapt and Hetlioz. Id.

¶ 9. Fanapt is an “atypical antipsychotic” used for “the acute treatment of schizophrenia in adults.”

Id.   Fanapt was developed in 1995, but before it was released on the market, Defendant

discontinued its research on the drug and sold the rights to Titan Pharmaceuticals. Id. ¶ 10. Titan

later sold Fanapt’s development, manufacturing, and marketing rights to another drug company,

Novartis. Id. The United States Food and Drug Administration (“FDA”) approved Fanapt in 2009,

and Novartis marketed it until December 2014, when Vanda took over marketing responsibilities.

Id. ¶ 11. Hetlioz is a circadian regulator, which the FDA approved as a treatment for Non-24-Hour

Sleep-Wake Disorder (“Non-24”), id. ¶ 12, a circadian rhythm sleep disorder found mostly in blind

individuals, id. ¶¶ 12–13. Relator alleges that “Defendant has, since at least November 2015,

engaged in a scheme to promote . . . Fanapt and Hetlioz for off-label uses, in addition to several

other prohibited promotional strategies.” Id. ¶ 50.

               1.      Fanapt

       The FDA approved Fanapt solely to treat adult schizophrenia patients. Id. ¶¶ 9, 62. Other

antipsychotics, by contrast, have a wider variety of uses. Id. ¶ 62. To increase sales, Relator

alleges, Vanda’s senior management implemented a plan to promote Fanapt for bi-polar disorder

and “other conditions treated by competitors’ antipsychotic medications.”                Id. ¶ 63.

“Specifically . . . , Vanda trained its sales force to market Fanapt to providers as an effective



                                                 2
substitute for other atypical antipsychotics that have more expansive indications and are commonly

prescribed for bipolar disorder rather than schizophrenia.” Id. ¶ 64; see also id. ¶¶ 66–92.

According to Relator, Vanda was aware that “a significant portion of the prescriptions secured by

its sales force were for off-label uses.” Id. ¶ 65.

         Additionally, Vanda “targeted” competitors’ atypical antipsychotic drugs by setting its

representatives’ sales goals for Fanapt on par with other antipsychotic drugs. Id. ¶¶ 93–118. As

part of that strategy, Vanda provided “target lists” to its sales representatives, which featured

providers who prescribed other atypical antipsychotics. Id. ¶ 109. All of the providers on the

target lists had at least a few schizophrenia patients, id. ¶ 110, but according to Relator, “the target

lists were not useful, as they were in place solely to shield Vanda from liability, and as a result

nearly all of the sales representatives relied almost exclusively on the target lists they personally

created,” as Vanda’s provided lists would not allow representatives to meet sales expectations, id.

¶ 112.     Vanda’s target lists did not differentiate between providers prescribing atypical

antipsychotics for schizophrenia versus other conditions. Id. ¶¶ 113–14. Vanda also declined to

remove physicians with no schizophrenia patients from its target lists, even when provided the

means to do so, and continued to compensate its sales representatives for off-label prescriptions.

Id. ¶ 114. Vanda incentivized and encouraged its sales force to call on doctors to prescribe Fanapt

for off-label purposes. Id. ¶¶ 115–18. Finally, internal Fanapt sales projections included off-label

prescriptions, Relator says, and Vanda refused to change those projections even when, for

example, the Indiana Medicaid program changed its coverage policy so that it no longer

reimbursed for off-label uses. Id. ¶¶ 119–21.

         Vanda also promoted Fanapt for off-label use in pediatric patients. See id. ¶¶ 123–35.

As evidence of this, Relator points to target lists, which include child psychiatrists. See id. “The



                                                      3
fact that Vanda included child psychiatrists in its targets lists demonstrates that [Vanda] intended

its sales representatives to promote Fanapt to child psychiatrists,” as did its failure to remove child

psychiatrists from those lists or to stop sales representatives from calling on child psychiatrists to

prescribe Fanapt. Id. ¶¶ 130–31.

       In addition to off-label promotion and messaging, Relator makes a number of secondary

allegations regarding Vanda’s improper promotion of Fanapt. First, Relator alleges that Vanda

promoted Fanapt as a “first line” treatment when the FDA approved it only as a “second line”

treatment. Id. ¶¶ 136–40. More specifically, Fanapt’s FDA-approved label states that Fanapt

prolongs “QT interval,” which may be associated with arrhythmia and sudden death, therefore

users should “consider using other antipsychotics first,” and “[i]n many cases . . . other drugs

should be tried first.” Id. ¶ 136. Despite the FDA’s warnings and limitations, “Vanda trained its

sales force to promote Fanapt as a first line drug.” Id. ¶ 137. Second, “Vanda trained its sales

representatives to pitch Fanapt to physicians as a once-a-day medication,” even though the FDA

had approved the drug to be administered twice daily. Id. ¶¶ 141–47. Third, “[i]n order to gain

FDA approval,” Vanda was required to give certain safety warnings about Fanapt to both patients

and providers. Id. ¶ 148. Yet, Vanda implemented strategies and sales techniques to downplay

those risks, thereby misleading users. Id. ¶¶ 148–60. Fourth, the FDA-approved Fanapt label

states that patients starting the drug should use titration to achieve the target dose. However,

according to Relator, “Fanapt sales representatives in some territories were ignoring the FDA-

approved titration schedule and giving providers two or three titration packs, rubber banded

together, to give to their patients starting Fanapt.” Id. ¶ 163. Vanda failed to include instructions

on how a patient should properly titrate Fanapt using multiple titration packs, id. ¶ 171, and this

“scheme” therefore “had the effect of increasing the target dose for patients receiving the bundled



                                                  4
titration packs, id. ¶ 169. Improper titration could increase a patient’s risk for dangerous side

effects. See id. ¶¶ 173–74. Fifth, Vanda “regularly promoted, falsely, that the clinical studies

demonstrate that Fanapt is just as effective as [another antipsychotic].” Id. ¶¶ 176–78. Finally,

“Relator discovered a fraudulent scheme to misuse Fanapt copay cards which Vanda helped

conceal.” Id. ¶ 179. Relator alleges that in the Detroit, Michigan sales territory there was “a large

spike in Fanapt prescriptions among a certain group of physicians.” Id. Those physicians had

historically prescribed two to three Fanapt prescriptions per month, but in October and November

of 2015, they wrote more than 70 Fanapt prescriptions. Id. Vanda’s Head of Sales told Relator

that the prescription increase was “the result of a fraudulent scheme between the physicians and

local pharmacists to submit hundreds of Fanapt copay cards and prescriptions, receive

reimbursement from the insurance provider, and then pocket the money because the prescriptions

were never dispensed.” Id. ¶ 182. Vanda was allegedly an “active participant” in the scheme. Id.

                  2.       Hetlioz

         In 2010, the FDA granted “orphan drug” status to Hetlioz to treat Non-24 in blind patients

without light perception. Id. ¶ 187. 1 Approximately 90,000 blind individuals in the United States

suffer from Non-24. Id. ¶ 188. Non-24 is very rare in sighted people, although the exact number

of sighted individuals who suffer from Non-24 is not known. Id. ¶ 190. When Vanda sought FDA

approval for Hetlioz, it sought approval for use in blind patients. Id. ¶ 191. Similarly, Vanda’s

clinical trials for the drug involved only blind individuals. Id. But according to Relator, Vanda




1
  The Orphan Drug Act grants special status to a drug or biological product used to treat a rare disease or condition
upon request of a sponsor. This status is referred to as “orphan designation,” or “orphan status.” A drug will qualify
for orphan status only if it meets certain criteria under the Orphan Drug Act and the FDA’s implementing regulations.
Designating an Orphan Product: Drugs and Biological Products, FOOD & DRUG ADMIN.,
https://www.fda.gov/industry/developing-products-rare-diseases-conditions/designating-orphan-product-drugs-and-
biological-products (last visited May 7, 2020).

                                                          5
“quickly turned to sighted patients as their primary target for Hetlioz,” a use for which it had not

been approved by the FDA. Id.

       Relator points to a number of marketing strategies implemented by Defendant as evidence.

For example, Regional Business Leaders were directed by Vanda’s CEO to tell providers that

Hetlioz was “effective in treating circadian rhythm disruption,” and that psychiatrists “would

connect the dots and easily determinate that [ ] Hetlioz . . . would also be able to treat their non-

blind patients with other sleep disorders caused by circadian rhythm disruption, such as shift work

sleep disorder, jet lag, and insomnia.” Id. ¶¶ 193–94. One sales representative, who had doctors

write over 50 Hetlioz prescriptions in a single quarter, shared that “he simply tells doctors that if

they have patients who cannot sleep, they should prescribe them to Hetlioz and get them sleeping

right now.” Id. ¶ 196. Another former sales representative at Vanda said that the company was

“forcing sales representatives to promote Hetlioz off-label and convincing doctors to share patient

information,” and that Vanda wanted its Hetlioz sales force to focus on psychiatrists even though

they do not typically treat patients with Non-24. Id. ¶¶ 200–01. The former representative

convinced several doctors to prescribe Hetlioz, but none of the patients were blind. Id. ¶ 202.

       In 2017, Vanda started a “Hetlioz to Psychiatrists [I]nitiative.” Id. ¶ 204. As part of that

initiative, Fanapt sales representatives would call psychiatrists to promote Hetlioz. Id. During a

2018 earnings call, Vanda’s CEO explained an effort to “commercialize” Hetlioz and to create

“awareness for non-24 among psychiatrists.” Id. ¶ 205. According to Vanda’s CEO, 2 out of 3

Hetlioz prescriptions “come from psychiatrists and are written for sighted patients.” Id. ¶ 206.

Relator contends that “[b]y instructing sales representatives to focus on Hetlioz’s ability to treat

circadian rhythm disruption, Vanda intended to secure off-label prescriptions because it knew this

sales pitch would cause physicians to ask whether Hetlioz could treat other sleep disorders caused



                                                 6
by circadian rhythm disruption.” Id. ¶ 207. Vanda thereby “positioned Hetlioz as a treatment

option for all sleep disorders caused by circadian rhythm disruption,” id. ¶ 207, and “intended to

convince physicians to use Hetlioz instead of other sleep aides,” id. ¶ 208. Relator cites The

Marcus Aurelius Report, Vanda: In the Land of the Blind, the One-Eyed Man is King, MARCUS

AURELIUS VALUE (February 11, 2019) [hereinafter Aurelius Report], 2 which apparently “confirms

that Vanda promoted Hetlioz as an alternative to other—and much less expensive—sleep aids.”

FAC ¶ 208. Bourgeois also “corroborates that Vanda’s intent was to promote Hetlioz off-label for

conditions other than Non-24,” and provides additional details about the training of sales

representatives and marketing strategies by Vanda. See id. ¶¶ 209–17. And according to a

“confidential witness,” who is a current Vanda sales representative, Vanda is “still pressuring sales

representatives to sell Hetlioz at all costs, including off-label sales.” Id. ¶ 218. The Aurelius

Report also details the high annual cost of Hetlioz, which, since its commercial launch in 2014,

increased from $84,000 to $188,000 by 2019. See Aurelius Report 3; FAC ¶ 12 (“In 2019, a year

supply of Hetlioz costs approximately $188,000.”).

        According to Bourgeois, “Hetlioz prescriptions for sighted patients quickly became very

difficult to get approved by commercial insurance.” Id. ¶ 219. Only an estimated 20% to 40% of

patients prescribed Hetlioz were able to obtain the drug. Id. ¶ 220. Quoting the Aurelius Report,

the Amended Complaint states that “virtually all prescriptions would automatically be rejected for

reimbursement for sighted people by commercial insurers. This is consistent with numerous



2
  Available at: http://www.mavalue.org/research/vanda-in-the-land-of-the-blind-the-one-eyed-man-is-king/.
3
  Because Relator relies on the Aurelius Report throughout his Complaint, FAC ¶¶ 52 & nn. 5–6, 62, 184–86, 197–
99, 208, 217, 219–20, the court may properly consider it on a motion to dismiss. See Hinton v. Corrs. Corp. of Am.,
624 F. Supp. 2d 45, 46–47 (D.D.C. 2009) (“Matters that are not ‘outside’ the pleadings a court may consider on a
motion to dismiss include ‘the facts alleged in the complaint, documents attached as exhibits or incorporated by
reference in the complaint,’ or documents ‘upon which the plaintiff’s complaint necessarily relies’ even if the
document is produced not by the plaintiff in the complaint but by the defendant in a motion to dismiss.” (internal
citations omitted)).

                                                        7
insurance forms . . . that state that all patients must be completely blind.” Id. In response, Vanda

created “an internal reimbursement hub to assist doctors in getting their Hetlioz prescriptions

filled,” including assistance with prior authorization and insurance denial appeals. Id. ¶ 221.

Bourgeois explained that sales representatives were provided very little information regarding

Hetlioz prescriptions submitted to the reimbursement hub, both when the hub was in-house and

previously when Vanda had used a third-party operator. Id. ¶¶ 222–23. Further, Relator notes that

because Hetlioz is “a very expensive drug,” copayments amounts were also an obstacle to patients

receiving the drug. Id. ¶ 224. Bourgeois heard that Vanda assisted with patient copayment

amounts through “patient assistant programs” and monetary donations to patient assistance

foundations to ensure that patient copayments for Hetlioz would be covered. Id. Defendant

donated to one such foundation for the purpose of “ensur[ing] that patients[’] copayments for

Hetlioz would be covered” in the summer of 2017 “as the price of Hetlioz was rising.” Id. Such

actions, Relator alleges, violated the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b.

                 3.       Medicare and Medicaid

        The putative victims of Vanda’s alleged fraud scheme are the federal Medicare and

Medicaid programs. 4 Medicare is a federal health insurance program for individuals over the age

of 65 and individuals under 65 with certain disabilities, id. ¶ 24, which is administered by the

Department of Health and Human Services (“HHS”) and its Centers for Medicare and Medicaid

Services (“CMS”), id. ¶ 7. Medicare Part D pays for prescription drug benefits. Id. ¶ 25 (citing



4
 In his Complaint, Relator also discusses TRICARE, a healthcare program established by the Department of Defense.
FAC ¶ 36 (citing 10 U.S.C. §§ 1071–1110). The court does not include TRICARE in its discussion, however, because
Relator mentions TRICARE only in passing. Aside from introducing TRICARE as a government payor, Relator
mentions TRICARE only twice more. Once to say that off-label use “prescriptions were reimbursed by federal health
care programs, including Medicare, Medicaid and Tricare,” id. ¶ 50, and again in Count I to say that “Defendant has
submitted and/or caused to be submitted false or fraudulent claims to Medicare, Medicaid, and Tricare,” id. ¶ 252.
Such mentions are conclusory, and Relator makes no actual factual assertions as to any such claims submitted to or
paid out by Tricare.

                                                        8
42 U.S.C. § 1395w-101 et seq.). Persons enrolled in Medicare Part A or Part B are eligible to

enroll in a prescription drug plan under Part D. Id. Medicare contracts with private companies,

or “sponsors,” who are authorized to sell Part D insurance coverage. Id. Sponsors submit bids to

Medicare with estimates of the actual cost of providing prescriptions to beneficiaries. Id. ¶¶ 31–

32. The government then makes “interim payments [to the sponsor] . . . based on the Secretary’s

best estimate of amounts that will be payable after obtaining all of the information.” Id. ¶ 31

(citing 42 U.S.C. § 1395w-115(d)(1)). Beneficiaries are also responsible for some amount of out-

of-pocket prescription costs. See id. ¶¶ 28–30. The federal government aims to cover “74.5% of

the actual costs of basic prescription drug coverage.” Id. ¶ 27 (citing 42 U.S.C. § 1395w-115(a)).

       Medicaid is a joint federal-state program that provides healthcare benefits for certain low-

income and disabled individuals. Id. ¶ 33. The percentage of a state’s Medicaid payments covered

by the federal government—the “Federal Medical Assistance Percentage”—is determined using

the state’s per capita income. Id. (citing 42 U.S.C. § 1396d(b)). States develop Medicaid

programs, which are subject to approval by the Secretary of HHS.                Id. ¶ 34 (citing

42 U.S.C. § 1396a(a)–(b)). The HHS Secretary then pays each state “an amount equal to the

Federal medical assistance percentage . . . of the total amount expended during such quarter as

medical assistance under the State plan.” 42 U.S.C. § 1396b(a)(1); see also id. State Medicaid

programs reimburse drug providers for prescription drugs, often through private companies who

evaluate and process claims on behalf of Medicaid recipients. Id. ¶ 35. Every quarter, a state

submits to CMS “an estimate of its Medicaid federal funding needs,” and CMS then determines

the amount of federal funding that the state may draw down as it incurs expenditures during the

quarter. Id. at 35. States then draw down federal funding based on actual provider claims,

including pharmacies seeking payment for prescription drugs, before submitting a final



                                                9
expenditure report to CMS. Id. Adjustments are made to the quarterly federal funding amount as

necessary based on actual expenditures. Id. (citing 42 U.S.C. § 430.30).

        B.       Procedural History

        On March 10, 2017, Relator filed a Complaint, on behalf of the United States, 28 states,

and the District of Columbia, asserting violations of the False Claims Act, 31 U.S.C. § 3729 et

seq., and numerous analogous state statutes. See Compl., ECF No. 1. After several extensions of

time, ECF Nos. 3, 8, 12, 15, the United States and all respective States declined to intervene on

January 29, 2019, ECF No. 16. On January 31, 2019, the court ordered the unsealing of the

Complaint. See ECF No. 17. Relator then filed a 175-page amended complaint on May 8, 2019.

See FAC. 5 On August 13, 2019, Vanda filed a Motion to Dismiss, which is now before the court.

Def.’s Mot. to Dismiss, ECF No. 40, Statement of P. & A. in Supp. of Def.’s Mot. to Dismiss,

ECF No. 40-1 [hereinafter Def.’s Mot.].

III.    LEGAL STANDARD

        A.       Rule 12(b)(6) Standard

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible when “the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556). The factual allegations in the complaint need not be “detailed”; however, the

Federal Rules demand more than “an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. (citing Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a cause


5
 Relator has since voluntarily dismissed Count XV (Maryland False Claims Act) and Count XXI (New Jersey Medical
Assistance and Health Services Act). Relator’s Opp’n to Def.’s Mot. to Dismiss, ECF No. 42, at 43–44.

                                                      10
of action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S.

at 555). If the facts as alleged fail to establish that a plaintiff has stated a claim upon which relief

can be granted, a court must grant the defendant’s Rule 12(b)(6) motion. See Am. Chemistry

Council, Inc. v. U.S. Dep’t of Health & Human Servs., 922 F. Supp. 2d 56, 61 (D.D.C. 2013).

       In ruling on a motion to dismiss, the court may consider “not only the facts alleged in the

complaint, but also . . . any documents appended to a motion to dismiss whose authenticity is not

disputed, if they are referred to in the complaint and are integral to a claim.” Douglas v. D.C.

Hous. Auth., 981 F. Supp. 2d 78, 85 (D.D.C. 2013). So long as the “plaintiff’s complaint

necessarily relies” on the document produced by a defendant in its motion to dismiss, Hinton v.

Corrs. Corp. of Am., 624 F. Supp. 2d 45, 46 (D.D.C. 2009) (internal quotation marks and citation

omitted), and the plaintiff does not dispute its authenticity, the court may consider the document

without converting the defendant’s motion into one for summary judgment, see Feld Entm’t Inc.

v. Am. Soc’y for the Prevention of Cruelty to Animals, 873 F. Supp. 2d 288, 323 (D.D.C. 2012).

       B.      Rule 9(b) Standard

       Fraud claims are subject to the heightened pleading requirement of Rule 9(b), which

provides that “[i]n alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b); see also United States ex rel. Heath v. AT & T,

Inc., 791 F.3d 112, 123 (D.C. Cir. 2015) (applying Rule 9(b) to claims filed pursuant to the False

Claims Act); United States ex rel. Lott v. Not-For-Profit Hosp. Corp., 296 F. Supp. 3d 143, 151

(D.D.C. 2017) (“Substantive FCA claims, like common law fraud claims, must satisfy the

heightened pleading standard of Rule 9(b).”). “Motions to dismiss for failure to plead fraud with

sufficient particularity are evaluated in light of the overall purposes of Rule 9(b),” United States

ex rel. Tran v. Computer Sciences Corp., 53 F. Supp. 3d 104, 128 (D.D.C. 2014), which include



                                                  11
“ensur[ing] that defendants have notice of the charges against them adequate to prepare a defense,”

United States ex rel. Barrett v. Columbia/HCA Healthcare Corp., 251 F. Supp. 2d 28, 34 (D.D.C.

2003).

         “Rule 9(b) is not an antithesis of Rule 8(a)’s ‘short and plain statement’ requirement, but

rather a supplement to it.” Baker v. Gurfein, 744 F. Supp. 2d 311, 315 (D.D.C. 2010). Although

the rule does not require a complaint “to contain a detailed allegation of all facts supporting each

and every instance of submission of a false claim,” Barrett, 251 F. Supp. 2d at 35, a plaintiff “must

. . . provide a defendant with notice of the who, what, when, where, and how with respect to the

circumstances of the fraud,” Stevens v. InPhonic, Inc., 662 F. Supp. 2d 105, 114 (D.D.C. 2009)

(internal quotation marks and citation omitted). Accordingly, the complaint must include “the

time, place and content of the false misrepresentations, the fact misrepresented and what was

retained or given up as a consequence of the fraud,” as well as “identify individuals allegedly

involved in the fraud.” United States ex rel. Williams v. Martin-Baker Aircraft Co., 389 F.3d 1251,

1256 (D.C. Cir. 2004) (internal quotations and citations omitted); see also Lott, 296 F. Supp. 3d at

151. Thus, in order to satisfy Rule 9(b), a plaintiff must “set forth an adequate factual basis for his

[FCA] allegations,” including a “detailed description of the specific falsehoods that are the basis

for his suit.” United States ex rel. Totten v. Bombardier Corp., 286 F.3d 542, 552 (D.C. Cir. 2002).

IV.      DISCUSSION

         A.     The Statutory Framework

         To understand the parties’ merits arguments, it is necessary first to provide some

background about the interplay of two key statutes: The Food, Drug, and Cosmetic Act and the

False Claims Act.




                                                  12
               1.      The Food, Drug, and Cosmetic Act

       Pharmaceutical manufacturers in the United States, like Vanda, are regulated by the FDA

under the Food, Drug, and Cosmetic Act (“FDCA”). The FDCA sets forth a process for the

approval of new drugs by the FDA. 21 U.S.C. § 355. “To secure [FDA] approval for a drug or

medical device, a manufacturer must demonstrate that its product is safe and effective for each of

its intended uses.” Wash. Legal Found. v. Henney, 202 F.3d 331, 332 (D.C. Cir. 2000) (footnote

omitted) (citing 21 U.S.C. § 355(d)). Uses other than those for which a drug has been approved

are considered “off-label uses.” Id.

       “[N]either Congress nor the FDA has attempted to regulate the off-label use of drugs by

doctors and consumers,” and so physicians are free to prescribe drugs for off-label uses as they see

fit. Id. at 333. And “it is undisputed that the prescription of drugs for unapproved uses is

commonplace in modern medical practice and ubiquitous in certain specialties.” Id.

       The FDCA, however, prohibits drug manufacturers “from marketing drugs for . . . ‘off-

label’ uses,” United States ex rel. Rost v. Pfizer, Inc., 507 F.3d 720, 723 (1st Cir. 2007) (citing

21 U.S.C. § 321 et seq.), overruled on other grounds by Allison Engine v. United States ex rel.

Sanders, 553 U.S. 662 (2008), and from misbranding drugs, and imposes criminal penalties for

doing so, 21 U.S.C. §§ 331(a), 333(a). A drug is considered misbranded if it lacks “adequate

directions for use,” id. § 352(f), in other words, if it lacks “directions under which the layman can

use a drug safely and for the purposes for which it is intended,” 21 C.F.R. § 201.5. The FDA takes

the position that “[a]n approved drug that is marketed for an unapproved use (whether in labeling

or not) is misbranded because the labeling of such drug does not include ‘adequate directions for

use.’” Good Reprint Practices for the Distribution of Medical Journal Articles and Medical or

Scientific Reference Publications on Unapproved New Uses of Approved Drugs and Approved or



                                                 13
Cleared Medical Devices, Guidance for Industry, U.S. FOOD & DRUG ADMIN. (Jan. 2009)

(available at https://perma.cc/XP3Z-SQE7).

               2.     The False Claims Act

       The FDCA does not contain a private right of action. 21 U.S.C. § 337(a); see also Buckman

Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 349 n.4 (2001) (“The FDCA leaves no doubt that it

is the Federal Government rather than private litigants who are authorized to file suit for

noncompliance . . . .”). Relator therefore brought his claims under the FCA. The FCA, in relevant

part, imposes liability on any person who “knowingly presents, or causes to be presented, a false

or fraudulent claim for payment or approval,” 31 U.S.C. § 3729(a)(1)(A); who “knowingly makes,

uses, or causes to be made or used, a false record or statement material to a false or fraudulent

claim,” id. § 3729(a)(1)(B); or who “knowingly makes, uses, or causes to be made or used, a false

record or statement material to an obligation to pay or transmit money or property to the

Government,” id. § 3729(a)(1)(G). A “claim . . . includes direct requests to the Government for

payment as well as reimbursement requests made to the recipients of federal funds under federal

benefits programs.” Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct.

1989, 1996 (2016) (citing 31 U.S.C. § 3729(b)(2)(A)) (internal quotation marks omitted).

       To make out an FCA claim, a relator must show not only that the defendant submitted a

claim, but also that the claim was false and that the defendant knew the claim was false. United

States v. DynCorp Int’l, LLC, 253 F. Supp. 3d 89, 98 (D.D.C. 2017) (quoting United States ex rel.

Folliard v. CDW Tech. Servs., Inc., 722 F. Supp. 2d 20, 26 (D.D.C. 2010)). And courts have read

into the element of falsity a materiality component. Id. at 98–99; see also Escobar, 136 S. Ct. at

2002–04. Thus, an FCA claim requires the trifecta of falsity, materiality, and scienter.




                                                14
       The FCA is not, however, “an all-purpose antifraud statute, or a vehicle for punishing

garden-variety breaches of contract or regulatory violations.” Escobar, 136 S. Ct. at 2003 (internal

quotation marks and citation omitted). Accordingly, “FCA liability does not attach to violations

of federal law or regulations, such as marketing of drugs in violation of the FDCA, that are

independent of any false claim.” Rost, 507 F.3d at 727.

       B.      “Reverse False Claims” Cause of Action

       Relator brings claims under three subsections of the FCA: Sections 3729(a)(1)(A),

3729(a)(1)(B), and 3729(a)(1)(G). See FAC ¶ 253. The court begins with the so-called “reverse

false claims” under 31 U.S.C. § 3729(a)(1)(G), and easily disposes of them. Under subsection

3729(a)(1)(G), liability attaches to anyone who “knowingly makes, uses, or causes to be made or

used, a false record or statement material to an obligation to pay or transmit money or property to

the Government, or knowingly conceals or knowingly and improperly avoids or decreases an

obligation to pay or transmit money or property to the Government.” 31 U.S.C. § 3729(a)(1)(G).

In other words, “a typical reverse false claim action involves a defendant knowingly making a

false statement in order to avoid having to pay the government when payment is otherwise due.”

United States ex rel. Riedel v. Boston Heart Diagnostics Corp., 332 F. Supp. 3d 48, 82 (D.D.C.

2018) (quoting Pencheng Si v. Laogai Research Found., 71 F. Supp. 3d 73, 88 (D.D.C. 2014)).

       The court agrees with the Defendant that “Relator has alleged nothing to suggest that

Vanda”—or anyone else for that matter—“owed any payments to governmental insurance payors,”

and therefore “no reverse false claim is pleaded here.” Def.’s Mot. at 28. Relator’s retort that he

states a claim under subsection 3729(a)(1)(G) because Vanda “caused false claims to be submitted

to [government healthcare programs] and took action to conceal its fraud,” Relator’s Opp’n to

Def.’s Mot. to Dismiss, ECF No. 42 [hereinafter Relator’s Opp’n], at 38, misconstrues the



                                                15
fundamental nature of such an FCA claim, see Riedel, 332 F. Supp. 3d at 83 (“Because the relator

does not plead any monetary obligation owed . . . to the government independent of its concealing

of its allegedly fraudulent activity, the Court must dismiss the relator’s reverse false claims cause

of action.” (cleaned up)).

       C.      Off-Label Marketing

       In the main, Relator alleges that Vanda violated the FCA by marketing both Fanapt and

Hetlioz for off-label uses, thereby causing fraudulent claims to be submitted by prescribers to

government payors under the Medicare and Medicaid programs. This is known as an “implied

false certification theory.” The FCA recognizes such a theory of liability. Where “a defendant

makes representations in submitting a claim but omits its violations of statutory, regulatory, or

contractual requirements, those omissions can be a basis for liability if they render the defendant’s

representations misleading with respect to the goods or services provided.” Escobar, 136 S. Ct. at

1999. In this case, Relator’s implied false certification theory is once removed, in that Vanda itself

is not alleged to have made any “representation[] in submitting a claim”; rather, it is alleged to

have caused providers to do so falsely. As Relator characterizes his claims as advancing an implied

false certification theory, the court does the same. See Relator’s Opp’n at 6–7.

       Two conditions must be present for such a theory to be viable: (1) “the claim does not

merely request payment, but also makes specific representations about the goods or services

provided”; and (2) “the defendant’s failure to disclose noncompliance with material statutory,

regulatory, or contractual requirements makes those representations misleading half-truths.” Id.

at 2001. Defendant in this case does not make an argument as to the first of these conditions, only

the second. It contends that Relator has not plausibly alleged either the materiality or falsity

elements of an FCA claim.



                                                 16
         The court first addresses the materiality requirement before turning to falsity. 6 In so doing,

the court is mindful of the D.C. Circuit’s instruction that “courts should continue to police

expansive implied certification theories ‘through strict enforcement of the [FCA’s] materiality and

scienter requirements.’” United States ex rel. McBride v. Halliburton Co., 848 F.3d 1027, 1031

(D.C. Cir. 2017) (quoting Escobar, 136 S. Ct. at 2002); see also United States ex rel. PCA Integrity

Assocs., LLP v. NCO Fin. Sys., Inc., Civil Action No.: 15-750 (RC), 2020 WL 686009, at *13

(D.D.C. Feb. 11, 2020) (“The Supreme Court has . . . underscored the need for courts to be rigorous

in their examination of implied certification theories and engage in ‘strict enforcement of the Act’s

materiality requirements.’” (quoting Escobar, 136 S. Ct. at 2002)).

                  1.       Materiality

         “[A] misrepresentation about compliance with a statutory, regulatory, or contractual

requirement must be material to the Government’s payment decision in order to be actionable

under the False Claims Act.” Escobar, 136 S. Ct. at 2002. Generally, for something to be

considered material, it must have “a natural tendency to influence, or be capable of influencing,

the payment or receipt of money or property.” Id. (quoting Neder v. United States, 527 U.S. 1, 16

(1999)). The Supreme Court has emphasized that, because the FCA is “not ‘an all-purpose

antifraud statute,’ or a vehicle for punishing garden-variety breaches of contract or regulatory

violations,” the materiality standard is “demanding.” Id. at 2003 (quoting Allison Engine Co. v.

United States ex rel. Sanders, 553 U.S. 662, 672 (2008)). It is also a standard that is not “too fact

intensive” for courts to resolve on a motion to dismiss. Id. at 2004 n.6.




6
  The elements for claims brought under subsections 3729(a)(1)(A) and 3729(a)(1)(B) are “practically identical,” so
the court does not distinguish between the two in its discussion. See United States ex rel. Scott v. Pac. Architects and
Eng’rs (PAE), Inc., 270 F. Supp. 3d 146, 154 (D.D.C. 2017).

                                                          17
       In Escobar, the Supreme Court made clear that not every failure to disclose an act of

noncompliance connected to a government payment meets the materiality standard. The Court

rejected the government’s “expansive” position that “any statutory, regulatory, or contractual

violation is material so long as the defendant knows that the Government would be entitled to

refuse payment were it aware of the violation.” Id. at 2004. Instead, the Court held that

“materiality cannot rest on ‘a single fact or occurrence as always determinative,’” id. at 2001

(quoting Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 39 (2011)), and that courts should be

mindful of several considerations when “enforc[ing]” the “demanding” materiality standard, id. at

2002–03. First, the Court observed, “the Government’s decision to expressly identify a provision

as a condition of payment is relevant, but not automatically dispositive.” Id. at 2003; see also id.

(“A misrepresentation cannot be deemed material merely because the Government designates

compliance with a particular statutory, regulatory, or contractual requirement as a condition of

payment.”). Second, “proof of materiality can include, but is not necessarily limited to, evidence

that the defendant knows that the Government consistently refuses to pay claims in the mine run

of cases based on noncompliance with the particular statutory, regulatory, or contractual

requirement.” Id. Third, and conversely, “if the Government pays a particular claim in full despite

its actual knowledge that certain requirements were violated, that is very strong evidence that those

requirements are not material.” Id. Fourth, “if the Government regularly pays a particular type of

claim in full despite actual knowledge that certain requirements were violated, and has signaled

no change in position, that is strong evidence that the requirements are not material.” Id. at 2003–

04.

       In this case, Relator rests his materiality allegation primarily on the first of these

considerations—noncompliance with statutory requirements as a condition of payment.



                                                 18
According to Relator, “Medicare and Medicaid only pay for drugs that are prescribed for their

‘medically accepted indications.’” Relator’s Opp’n at 8 (quoting United States ex rel. Brown v.

Pfizer, Inc., Civil Action No. 05-6795, 2016 WL 807363, at *11 (E.D. Pa. Mar. 1, 2016)). Starting

with the Medicare program, Relator points out that a “covered part D drug” is defined, in part, to

mean “any use of a covered Part D drug for a medically accepted indication.” 42 U.S.C. § 1395w-

102(e)(1), (e)(4)(A)(ii)); see also 42 C.F.R. § 423.100 (definition of “Part D drug”); Relator’s

Opp’n at 8–9. As relevant here, “medically accepted indication” means “any use for a covered

outpatient drug which is approved under the [FDCA] or the use of which is supported by one or

more citations included or approved for inclusion in any” statutorily recognized drug compendium.

42 U.S.C. § 1396r-8(k)(6); see also 42 U.S.C. § 1395w-102(e)(4)(A)(ii) (cross-referencing

42 U.S.C. § 1396r-8(k)(6)). Thus, Relator argues, “if a drug is not approved for a particular use

by the FDA, and such use is not supported by a citation in one of the listed compendia, then that

use is not a ‘medically accepted indication’ for the drug and any reimbursement for the drug for

that use is not legally covered by Medicare.” Relator’s Opp’n at 8. Relator makes the same

argument with respect to Medicaid program, asserting that only “medically accepted indication[s]”

for a drug are covered by the program. See id. at 9 (citing 42 U.S.C. § 1396r-8(k)(6)). In summary,

according to Relator, a prescription for a “medically accepted indication”—i.e., an “on-label”

prescription—is “an express condition of payment” under these programs, and “[t]his necessarily

renders such regulatory requirements material.” Id. at 17.

       Relator, however, exaggerates the obligatory nature of an “on-label” use as a condition of

payment, at least under the Medicaid program. The Medicaid statute provides that a “State may

exclude or otherwise restrict coverage of a covered outpatient drug if . . . the prescribed use is not

for a medically accepted indication.” 42 U.S.C. § 1396r-8(d)(1)(B)(i) (emphasis added). As a



                                                 19
result of this permissive language, multiple courts have declared it “up for debate” whether states

are permitted to cover off-label uses under the Medicaid program. See, e.g., United States ex rel.

King v. Solvay Pharm., Inc., 871 F.3d 318, 328 n.7 (5th Cir. 2017) (noting that if Medicaid

programs have discretion to reimburse for off-label prescriptions, then Relators’ claims would fail

because they had not presented evidence that any states chose to deny reimbursements for off-

label prescriptions, but declining to decide the issue); United States ex rel. Booker v. Pfizer, 847

F.3d 52, 58 n.7 (1st Cir. 2017) (“[W]hether state Medicaid programs actually have the discretion

to reimburse for off-label uses of a drug under the Medicaid statute ‘is up for debate.’”); United

States ex rel. Banigan v. Organon USA Inc., 883 F. Supp. 2d 277, 294 (D. Mass. 2012) (“The

[Medicaid] statute appears to give states the ability to choose whether they will cover off-label,

non-compendium prescriptions.” (citing 42 U.S.C. § 1396r-8(d)(1)(B)(i))).            Indeed, Relator

himself concedes that the Medicaid statute gives states discretion whether to pay for off-label uses.

He acknowledges that the Medicaid statute “gives states the option to craft their Medicaid plans to

allow, or disallow, coverage of pharmaceuticals for certain uses not allowed under Medicare,” and

“gives states the ability to decide whether or not to reimburse for certain uses prohibited by

Medicare.” Relator’s Opp’n at 20. This discretion to pay for off-label uses weakens the

plausibility of Relator’s pleading of materiality with respect to off-label uses of Fanapt and Hetlioz

under the Medicaid program.

       To be sure, courts have not, for the most part, expressed similar doubts about the exclusion

of coverage for off-label uses under the Medicare program.            See, e.g., Case v. Azar, No.

1:17CV741, 2019 WL 1261417, at *3 (M.D.N.C. Jan. 3, 2019) (collecting cases holding that

“medically accepted indication” is an element of the statutory definition of “covered Part D drug”);

but see Layzer v. Leavitt, 770 F. Supp. 2d 579, 587 (S.D.N.Y. 2011) (“The statutory language that



                                                 20
Congress used to define what is meant by ‘covered part D drug,’ along with the canons of statutory

interpretation described above, make clear that the Act does not impose a [requirement that the

drug be for a medically accepted indication].”). Thus, insofar as Relator’s theory of materiality

rests on a statutory condition barring payment for off-label uses under the Medicare program,

Relator’s FCA claim retains a greater degree of plausibility than with respect to the Medicaid

program.

       But, of course, on-label usage of a drug as a condition of payment under the Medicare

program is not “automatically dispositive” on the question of materiality. See Escobar, 136 S. Ct.

at 2003; United States ex rel. Folliard v. Comstor Corp., 308 F. Supp. 3d 56, 87 (D.D.C. 2018)

(holding that, “[w]ithout more than citations to the regulatory framework, the relator has failed to

show that any alleged false claim was material to the government’s decision to pay”). The court

also should inquire whether the relator has provided any factual allegations establishing that the

“defendant knows that the Government consistently refuses to pay claims in the mine run of cases

based on noncompliance with the particular statutory, regulatory, or contractual requirement,”

Escobar, 136 S. Ct. at 2003; whether “the Government pays a particular claim in full despite its

actual knowledge that certain requirements were violated,” id.; and whether “the Government

regularly pays a particular type of claim in full despite actual knowledge that certain requirements

were violated” and “has signaled no change in position,” id. at 2003–04. Relator’s complaint

addresses none of these other considerations and thus falls short of pleading of materiality.

       To start, Relator points to over two dozen paragraphs in his Amended Complaint, which

he says “allege[ ] that claims for the drugs at issue would not have been paid had [government

healthcare programs] known that the drugs were prescribed for Unapproved Uses. This is

sufficient to plead materiality,” he says. Relator’s Opp’n at 18 (citing FAC ¶¶ 247–50, 262, 283,



                                                21
293, 303, 313, 323, 333, 343, 366, 376, 386, 396, 405, 415, 425, 435, 445, 460, 469, 479, 489,

498, 508, 518, 529, 539, 549, 558, 568). Not so. This string of citations supplies no well-pleaded

factual support for the assertion that government payors would not have covered the prescriptions

had they know about the off-label uses. Rather, these paragraphs contain mere conclusory

assertions, which the court is not required to accept as true or give any weight. See Iqbal, 556 U.S.

at 678. 7 These conclusory allegations are even weaker in the context of off-label prescribing

where, for decades, it has been widely recognized that “the prescription of drugs for unapproved

uses is commonplace in modern medical practice and ubiquitous in certain specialties.” Henney,

202 F.3d at 333. The bald assertion that government payors would not have paid for the off-label

use of Fanapt and Hetlioz, had they known, clashes with that reality.

        Next, Relator cites to a host of actual factual allegations in the Amended Complaint that

he asserts demonstrate materiality. See Relator’s Opp’n at 20–21. Grouped together, these

allegations purportedly support following fact propositions: (1) the drug uses Defendant promoted

were not medically accepted, id. at 20 (citing FAC ¶¶ 4, 9–13, 50, 62, 66, 68, 69, 141, 148, 158,

198, 247–50); (2) Fanapt lacked medical indications of competitor drugs, id. (citing FAC ¶¶ 64,

93–101, 198); (3) Defendant created misleading sales pitches to convince prescribers that the drugs

were effective for unapproved uses, id. (citing FAC ¶¶ 66-92, 136–160, 176–68 [sic], 187–218);

(4) Defendant deceived providers about the drugs’ safety profiles and dangers, id. (citing FAC

¶¶ 136–160); (5) sales staff received a book to use in misleading sales pitches, id. (citing FAC

¶¶ 67–69); (6) the company’s director of marketing resigned over the misleading sales messaging,




7
  See, e.g., FAC ¶ 262 (“Had the State of California known that Defendant was violating the federal and state laws
cited herein and/or that the claims submitted in connection with Defendant’s conduct failed to meet the reimbursement
criteria of the government-funded healthcare programs or were premised on false and/or misleading information, it
would not have paid the claims submitted by healthcare providers and third party payers in connection with that
conduct.”)

                                                        22
id. (citing FAC ¶ 91); (7) Defendant used non-FDA approved studies to convince prescribers that

Fanapt was effective for treating bipolar disorder, id. (citing FAC ¶¶ 67–69, 72–74, 85, 176–78);

(8) prescribers had difficulty getting the drugs approved by private insurers for the approved uses,

id. at 21 (citing FAC ¶¶ 97, 220–224, 246); (9) Defendant created a fake target list of physicians

treating schizophrenia “in case they were alleged to have engaged in off-label marketing,” id.

(citing FAC ¶ 110); (10) a prescriber told a sales person that he (the prescriber) had to be careful

about prescribing Fanapt because the government monitors such prescriptions to children, id.

(citing FAC ¶¶ 134–35); (11) Defendant trained its sales staff to advise prescribers that Fanapt

would be approved as a first-line drug if approved today, id. (citing FAC ¶¶ 137, 156–58); and

(12) the company trained its sales force to promote Hetlioz for conditions other than Non-24, id.

(citing FAC ¶¶ 193–218). As is evident from the descriptions, these contentions largely concern

the means employed by Defendant in furtherance of its alleged scheme to promote off-label uses.

They do not speak to whether government payors “consistently refuse[ ] to pay claims in the mine

run of cases based on” off-label use of prescription drugs, or alternatively, whether government

payors were knowingly or unknowingly paying claims based on off-label uses of Fanapt or Hetlioz.

Escobar, 136 S. Ct. at 2003. The inclusion of some allegations addressing these considerations is

critical to plausibly pleading materiality, but the Amended Complaint is silent as to them.

       In fairness, some of the allegations do suggest efforts to conceal by Defendant, such as the

creation of fake target lists “for show” in the event the company “was ever questioned about off-

label promotion.” FAC ¶ 110. Others suggest awareness by Defendant of government scrutiny of

off-label prescribing, such as the allegation that one doctor told a salesperson that “the government

monitors more closely prescriptions to children and the elderly.” FAC ¶ 134. And yet others

suggest some consciousness of guilt by Defendant, such as the allegation that its marketing director



                                                 23
and two other high-level employees resigned over misleading sales messaging. See id. ¶ 91. But

well-pleaded factual allegations must be enough to raise a right to relief above the speculative

level, see Twombly, 550 U.S. at 555, and these isolated allegations are insufficient, on their own

or in combination with other allegations, to raise Relator’s pleading of materiality above the

threshold of plausibility, see id.

        Relator points to two other allegations that, he asserts, supports materiality. Recall, the

Supreme Court in Escobar observed that, “if the Government regularly pays a particular type of

claim in full despite actual knowledge that certain requirements were violated, and has signaled

no change in position, that is strong evidence that the requirements are not material.” 136 S. Ct.

at 2003–04. In this case, Relator alleges that two states—Indiana and Texas—took steps to prevent

continued Medicaid payments of claims for off-label uses of Fanapt. With respect to Indiana,

Relator writes that, “in response to off-label claims for pediatric patients that were submitted to

Indiana Medicaid, that agency immediately took steps to prevent reimbursing such claims in the

future.” Relator Opp’n at 21 (citing FAC ¶ 119) (emphasis added). Relator continues, “[s]o, too,

did Texas Medicaid when it established a prior authorization system three years after Vanda started

promoting Fanapt.” Id. (citing FAC ¶ 239). But these arguments embellish the causal allegations

Relator actually makes about Indiana and Texas. As to Indiana, Relator asserts that in early 2016

the Indiana Medicaid program “changed its coverage policy and it was no longer reimbursing for

off-label atypical antipsychotics.” FAC ¶ 119. Nowhere does he allege, however, that Indiana

changed its policy “in response to off-label claims for pediatric patients,” as he argues in his

opposition.   Similarly, Relator alleges that in early 2018, Texas Medicaid “added a prior

authorization requirement to claims for Fanapt.” FAC ¶ 239. Nowhere, however, does Relator

allege that this change came about to prevent payment of off-label claims for Fanapt, as he now



                                                24
contends. Relator’s allegations thus do not establish that either Indiana or Texas “signaled [a]

change in position” specifically to prevent continued payment for prescribed off-label uses of

Fanapt. See Escobar, 136 S. Ct. at 2004.

       In conclusion, Relator’s allegations, even when viewed in the light most favorable to him,

do not give rise to a plausible inference that the off-label prescription of Fanapt and Hetlioz was

material to government payment decisions under either the Medicare or Medicaid programs.

               2.      Falsity

       The court could conclude its analysis here, since Relator has failed to sufficiently plead

materiality with respect to his off-label claims. However, because the court will allow Relator to

re-plead, the court’s views with respect to Defendant’s other arguments may prove useful.

       Defendant’s argument that Relator fails to plead the element of falsity rests on the

purported use of prior authorization systems for both Fanapt and Hetlioz by government payors.

Def.’s Mot. 13–15. Under such systems, when “a physician chooses to prescribe a drug for an off-

label use, that use will be disclosed on any prior authorization document[,] [a]nd based on that

information, the payor chooses whether or not it will reimburse for the pharmaceutical in those

circumstances.” Id. at 13. Because of this pre-approval process, says Defendant, “there is no

plausible claim that a government payor was defrauded; rather, it was informed as to the relevant

facts.” Id.; see also id. at 11 (“Prior authorization thus ensures that the government payor will be

fully informed about the indication for which the requested drug will be used, before any claim for

payment is submitted.”). For his part, Relator disputes that a broad prior authorization scheme

was in place during the relevant time period, and further argues that Defendant advances arguments

that are improper at the motion-to-dismiss stage. See Relator’s Opp’n at 22–26.




                                                25
       Courts have held that “if a state Medicaid program chooses to reimburse a claim for a drug

prescribed for off-label use, then that claim is not ‘false or fraudulent,’ and liability cannot

therefore attach for reimbursement.” Banigan, 883 F. Supp. 2d at 294; see also United States ex

rel. Durcholz v. FKW Inc., 189 F.3d 542, 545 (7th Cir. 1999) (“If the government knows and

approves of the particulars of a claim for payment before that claim is presented, the presenter

cannot be said to have knowingly presented a fraudulent or false claim . . . . [T]he government’s

knowledge effectively negates the fraud or falsity required by the FCA.”); United States ex rel.

Rost v. Pfizer, Inc., 253 F.R.D. 11, 16 (D. Mass. 2008) (“[I]f a state knowingly chose to reimburse

for a drug, even for an off-label use, after a prior authorization review, [FCA] liability would not

attach because extensive government knowledge would ‘negate the intent requirement under the

FCA as a matter of law.’”) (citation omitted); cf. United States ex rel. Petratos v. Genentech Inc.,

855 F.3d 481, 490 (3d Cir. 2017) (“Simply put, a misrepresentation is not ‘material to the

Government’s payment decision,’ when the relator concedes that the Government would have paid

the claims with full knowledge of the alleged noncompliance.” (citing Escobar, 136 S. Ct. at

1996)). Although they frame the issue differently, courts agree: If a government payor knows that

it is reimbursing for an off-label use, then an FCA claim cannot lie.

       With respect to Hetlioz, the court agrees with Defendant that Relator has not made out a

plausible case of falsity due to pervasive pre-authorization requirements for the drug. The annual

cost of Hetlioz is staggering. According to an online report cited by Relator in his complaint, since

its commercial launch in 2014, the annual cost of Hetlioz increased from $84,000 to $188,000 by

2019. See Aurelius Report; FAC ¶ 12 (“In 2019, a year supply of Hetlioz costs approximately

$188,000.”). Given its breathtaking cost, it should come as no surprise that government payors

would insist on prior authorization before agreeing to cover the medication. As Defendant has



                                                 26
shown through judicially noticeable documents, 8 at least a dozen states—including multiple states

whose laws Relator alleges Defendant violated—require pre-authorization for Hetlioz

prescriptions under their Medicaid programs. See Def.’s Mot. at 12 n.6. 9 Medicare payors almost

certainly also put in place the same cost controls. See id. at 11 (citing Aurelius Report). Notably,

the complaint itself confirms the common use of pre-approval systems for Hetlioz. It alleges that

Defendant “decided to create an internal reimbursement hub to assist doctors in getting their

Hetlioz prescriptions filled. The hub would assist with reimbursement of Hetlioz and Fanapt,

performing tasks such as prior authorization and insurance denial appeals.” FAC ¶ 221. The

widespread use of pre-approval systems significantly diminishes the plausibility that government

payors were duped into paying for off-label uses of Hetlioz. See Banigan, 883 F. Supp. 2d at 294;

see also Durcholz, 189 F.3d at 545. Relator does not claim, for instance, that Defendant induced

doctors to falsely represent a patient’s diagnosis on pre-authorization forms to secure pre-approval.

Relator’s pleading of falsity with respect to off-label claims for Hetlioz thus falls short.




8
  The court may take judicial notice of documents provided on official government websites. See, e.g., Democracy
Forward Found. v. White House Office of Am. Innovation, 356 F. Supp. 3d 61, 62 n.2 (D.D.C. 2019) (“[J]udicial
notice may be taken of government documents available from reliable sources.”); Kelleher v. Dream Catcher, L.L.C.,
221 F. Supp. 3d 157, 160 n.2 (D.D.C. 2016) (“Courts in this jurisdiction have frequently taken judicial notice of
information posted on official public websites of government agencies.” (quoting Pharm. Research & Mfrs. of Am. v.
U.S. Dep’t of Health & Human Servs., 43 F. Supp. 3d 28, 33 (D.D.C. 2014))).
9
  Def.’s Mot., Ex. D, Alabama Medicaid Agency PDL Reference Tool, at 9 (July 1, 2019), https://perma.cc/S6SC-
QGY6; id., Ex. E, Colorado Medical Assistance Program, Prior Authorization Procedures and Criteria and Quantity
Limits, at A-17 (July 1, 2017), https://perma.cc/VWL7- FCFR; id., Ex. F, Georgia Medicaid/PeachCare Preferred
Drug List, at 21 (Aug. 1, 2019), https://perma.cc/TT7D-7UWM; id., Ex. G, Idaho Medicaid Preferred Drug List, at
52 (July 1, 2019), https://perma.cc/Q9CJ-7BM2; id., Ex. H, Kan. Dep’t of Health & Environ., KanCare Preferred Drug
List, at 23 (Aug. 1, 2019), https://perma.cc/C8JE-9UM2; id., Ex. I, Louisiana Medicaid Preferred Drug List
(PDL)/Non-Preferred Drug List (NPDL), at 48 (July 15, 2019), https://perma.cc/W9JGRSE7; id., Ex. J, Md. Dep’t of
Health Medicaid Pharmacy Program, Preferred Drug List, at 14 (July 1, 2019), https://perma.cc/P26B-CJMT; id., Ex.
K, Mass. Executive Office of Health & Human Servs., Table 72: Agents Not Otherwise Classified (June 2018),
https://perma.cc/ZB7H-E2TZ; id., Ex. L, Miss. Division of Medicaid, Universal Preferred Drug List, at 77-78 (July
1, 2019), https://perma.cc/M7HF-A9WC; id., Ex. M, Dep’t of Vt. Health Access, Vermont Preferred Drug List and
Drugs Requiring Prior Authorization, at 92 (July 12, 2019), https://perma.cc/PQX8- ZYX8; id., Ex. N, Apple Health
(Medicaid) Preferred Drug List, at 113 (July 1, 2019) (Ex. N), https://perma.cc/6TEJ-KMW9; id., Ex. O, W. Va. Dep’t
of Health & Human Res., Office of Pharmacy Serv., Prior Authorization Criteria – Hetlioz (Apr. 1, 2017),
https://perma.cc/AL9W-28PW.

                                                        27
         The court reaches a different conclusion as to Fanapt. While it is true that the Amended

Complaint identifies a pre-approval requirement in two states, Indiana and Texas, FAC ¶¶ 119,

239, and asserts that an internal reimbursement hub was in place for Fanapt prescriptions as well,

the factors that caused the court to doubt the plausibility of falsity for Hetlioz are absent for Fanapt.

There is no allegation, for example, regarding the high cost of Fanapt. Similarly, Defendant offers

no judicially noticeable facts establishing that government payors broadly adopted pre-approval

requirements for Fanapt. Defendant wants Relator to bear the burden at the pleading stage to allege

that there was not a prior authorization requirement, but it cites no case that imposes such a burden.

Def.’s Mot. at 15. Presumably, if Defendant could have shown through publicly noticeable

documents the widespread use of preapproval systems for Fanapt, it would have done so. But it

points to only two of 50 states with a pre-approval requirement for Fanapt, and no federal Medicare

payor. As Defendant makes no other argument with respect to the falsity of Fanapt claims, the

court finds that element satisfied at the pleading stage. 10

                  3.        Falsity – Off-Label Promotion of Hetlioz

         Defendant makes another argument with respect to the element of falsity. It maintains that,

with respect to Hetlioz, Relator’s claims fail because he nowhere alleges that Defendant promoted

the drug for an actual off-label use. See Def.’s Mot. at 26–27. Defendant points out that Hetlioz


10
   Defendant also argues that the mere availability of pre-approval systems negates materiality, whether a payor
employed such system or not. Defendant’s logic works as follows. If a payor required pre-approval yet approved off-
label claims, the purported off-label violation cannot be material. See Def.’s Mot. at 17–18. On the other hand, if a
payor elects not to implement a pre-approval system, that decision itself negates materiality, because the payor could
have, but chose not to, demand treatment information before paying a claim. See id. (citing United States ex rel. King
v. Solvay Pharm., Inc., 871 F.3d 318, 329 n.9 (5th Cir. 2017) (observing in dicta that if “Medicaid pays for claims
without asking whether the drugs were prescribed for off-label uses or asking for what purpose the drugs were
prescribed . . . , given that it is not uncommon for physicians to make off-label prescriptions, we think it unlikely that
prescribing off-label is material to Medicaid’s payment decisions under the FCA”)). The court is not prepared to
accept Defendant’s Catch-22-like logic at the motion-to-dismiss stage. As Relator points out, there are reasons why
a payor may not install a pre-approval system, such as cost, that do not necessarily imply that the payor deems off-
label uses to be immaterial. See Relator’s Opp’n at 27–28. Whether payors’ non-use of a pre-approval system for
Fanapt, for example, demonstrates the off-label use of Fanapt is not material will have to be resolved, if at all, on
summary judgment.

                                                           28
is approved for Non-24 in both blind and sighted patients, and “[t]hus, in asserting that [Defendant]

promoted Hetlioz for sighted patients, Relator’s allegations describe on-label promotion,” which

cannot constitute a false claim. Id. at 26. As evidence, Defendant points to two approval letters

from the FDA. The first approves Hetlioz for “Non-24 hour sleep-wake disorder in blind patients

without light perception.” Id., Ex. P, ECF No. 40-17. 11 The second provides a correction, stating

that Hetlioz is approved for “Non-24 hour sleep-wake disorder.” Id., Ex. Q, ECF No. 40-18. 12

The second letter explicitly eliminates the restriction on use in only blind patients, seemingly

opening the door to prescriptions for sighted individuals. Id. As the court may take judicial notice

of the letters, see, e.g., Democracy Forward Found. v. White House Office of Am. Innovation, 356

F. Supp. 3d 61, 62 n.2 (D.D.C. 2019) (“[J]udicial notice may be taken of government documents

available from reliable sources.”), it concludes that Relator has not plausibly pleaded off-label

prescribing with respect to Hetlioz, at least with respect to the allegations related to sighted Non-

24 patients. See In re Plavix Mktg., Sales Practices & Prods. Liab. Litig., 123 F. Supp. 3d 584,

605–06 (D.N.J. 2015) (stating that “a[n] FDA approved drug that has been prescribed for its on-

label use is necessarily covered under Medicare Part D” and “[c]onsequently, Plaintiff cannot [ ]

state a claim under the FCA in this context”); United States ex rel. Gohil v. Sanofi-Aventis U.S.

Inc., 96 F. Supp. 3d 504, 521 (E.D. Pa. 2015) (“By pleading a ‘scheme’ to promote [the drug] for

medically accepted indications,” the related counts appear “baseless.”); United States ex rel.

Polansky v. Pfizer, Inc., 914 F. Supp. 2d 259, 266 (E.D.N.Y. 2012) (finding that the “defendant

has not engaged in off-label marketing, and has therefore not violated the FCA”).

           Relator counters that his pleading “explicitly and sufficiently alleges [Defendant]

improperly promoted Hetlioz for all [circadian rhythm sleep disorder] conditions, or any sleep


11
     Available at: https://www.accessdata fda.gov/drugsatfda_docs/nda/2014/205677Orig1s000Approv.pdf.
12
     Available at: https://www.accessdata fda.gov/drugsatfda_docs/appletter/2014/205677Orig1s000ltr.pdf.

                                                         29
disorder.” Relator’s Opp’n at 29. In other words, Relator argues that, while prescribing Hetlioz

to sighted patients suffering from Non-24 may be an on-label use, prescribing it for circadian

rhythm sleep disorder conditions more broadly is not. Relator points to alleged directions given

to Regional Business Leaders to suggest to prescribers that Hetlioz is effective in treating circadian

rhythm sleep disorder more broadly. FAC ¶¶ 193–98, 207. Relator also alleges that Defendant

wanted its sales force to promote Hetlioz with psychiatrists, a group that Relator claims does not

treat Non-24 patients. Id. ¶ 201. He also cites to a former sales representative who “convinced

several doctors to prescribe Hetlioz” to sighted patients, though the allegation does not specify

whether those patients suffered from a disease other than Non-24. Id. ¶¶ 200–02. Relator further

details a 2017 initiative in which Fanapt sales representatives “would call on psychiatrists to

promote Hetlioz.” Id. ¶¶ 204–07. The complaint, in short, identifies some attempts on the part of

Defendant to promote Hetlioz to treat more than just Non-24. See id. ¶¶ 196, 198, 207–10, 217–

18. Thus, a theory of falsity premised on off-label use of Hetlioz for illnesses other Non-24 might

be plausible, but the court need not reach a firm conclusion at this juncture.

       D.      Submission of Fraudulent Claims

       Next, Defendant argues that Relator has not met the Rule 9(b) pleading standard because

he has failed to “offer a non-speculative basis to connect his theory to claims that were actually

presented to a government payor.” Def.’s Mot. at 19; see also id. at 22–23 (asserting that “Relator

has failed to plead the requisite ‘reliable indicia’ of submission of false claims” (citing United

States ex rel. Nathan v. Takeda Pharms. N. Am., Inc., 707 F.3d 451, 460 (4th Cir. 2013))). Put

differently, Defendant asserts that Relator has not pleaded with particularity “the ‘presentment’ of

a false or fraudulent claim to the government for payment or approval.” See Nathan, 707 F.3d at

455; Def.’s Mot at 19–20.



                                                 30
       Rule 9(b) requires a plaintiff to “state with particularity the circumstances constituting

fraud or mistake.” Fed. R. Civ. P. 9(b). Such circumstances include the “time, place, and manner”

of the fraudulent scheme, or put differently, the “who,” “what,” “where,” and “when” of the alleged

scheme. Heath, 791 F.3d at 123–124. “[T]he point of Rule 9(b) is to ensure that there is sufficient

substance to the allegations to both afford the defendant the opportunity to prepare a response and

to warrant further judicial process.” Id. at 125.

       Defendant’s argument fails because it demands a more stringent Rule 9(b) pleading than

what controlling precedent requires. In Heath, the D.C. Circuit held that “the precise details of

individual claims are not, as a categorical rule, an indispensable requirement of a viable False

Claims Act complaint, especially not when the realtor alleges that the defendant knowingly caused

a third party to submit a false claim as part of a federal regulatory program.” 791 F.3d at 126

(collecting cases). In such cases, the “central question . . . is whether the complaint alleges

‘particular details of a scheme to submit false claims paired with reliable indicia that lead to a

strong inference that claims were actually submitted.’” Id. (quoting United States ex rel. Grubbs

v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009)); see also Lawton ex rel. United States v. Takeda

Pharm. Co., 842 F.3d 125, 130–31 (1st Cir. 2016) (recognizing a difference “between qui tam

actions alleging that the defendant made false claims [directly] to the government and those

alleging that the defendant induced third-parties to file false claims with the government,” and

holding that when a case falls into the latter category, a “more flexible” standard is appropriate,

“such that a relator can satisfy Rule 9(b) by providing factual or statistical evidence to strengthen

the inference of fraud beyond possibility without necessarily providing details as to each submitted

false claim”) (cleaned up).




                                                    31
          Relator’s Amended Complaint satisfactorily answers this “central question.” Relator

“provides factual specificity concerning the type of fraud, how it was implemented, and the [ ]

materials used” to carry out the alleged fraud scheme. Heath, 791 F.3d at 126. He also alleges

the number of prescriptions and the dollar amount paid for those prescriptions by the Medicare

and Medicaid programs, separately, for each year from 2015 to 2017. FAC ¶¶ 226–237. Further,

as to Fanapt, Relator identifies three physicians “who received the off-label Fanapt pitch, and

prescribed Fanapt to patients that was reimbursed by Medicare.” Id. ¶ 238. These allegations,

taken together, lead to a “strong inference that claims were actually submitted.” Heath, 791 F.3d

at 126.

          Defendant attempts to distinguish Heath on the ground that, unlike Heath, “[t]he

circumstances here . . . rely on several intermediary steps between the alleged conduct of

[Defendant] and the submission of any claim.” Def.’s Mot. at 22. With respect to Hetlioz,

Defendant contends that “Relator pleads nothing at all relevant to the actual presentment of false

or fraudulent claims,” rather “[h]e simply identifies that government payors have reimbursed for

some Hetlioz prescriptions.” Id. at 19–20. As for Fanapt, Defendant insists that Relator’s

identification of three doctors who prescribed off-label Fanapt “does nothing to cure the

deficiencies in the Complaint,” because “Relator fails to identify with the requisite particularity

the submission of false claims to a government payor that, if it knew the truth, would not have paid

the claim.” Id. at 24. These efforts to distinguish Heath are unpersuasive. With respect to Hetlioz,

Relator does more than allege gross reimbursement numbers. He also alleges that Defendant set

up an “internal reimbursement hub to assist doctors in getting their Hetlioz prescriptions filled,”

including to aid with completing prior authorization requests. FAC ¶ 221. In light of the

reimbursement numbers showing government reimbursement for over 1,000 prescriptions in 2015



                                                32
and over 2,000 prescriptions in 2016 and 2017, see id. ¶¶ 226–31, and the allegation that Defendant

aided doctors in gaining pre-approvals, see id. ¶ 221, Relator has established a plausible inference

that off-label claims were actually submitted as to Hetlioz. The same is true for Fanapt. Again,

Relator alleges that the internal reimbursement hub assisted doctors in gaining approvals for

Fanapt (although, as discussed above, the extent of pre-approvals for Fanapt is unclear). Id. ¶ 221.

Additionally, Relator points to another sales manager who identified three doctors and a nurse

practitioner who “prescribed Fanapt to patients that was reimbursed by Medicare” and the number

of prescriptions written for Fanapt by those providers during certain years. Id. ¶ 238. To be sure,

as Defendant argues, there are some details missing from the complaint, see Def.’s Mot. at 23–24,

but such specificity is not required to satisfy Rule 9(b) with respect to the submission of claims.

       Defendant cites to a host of out-of-Circuit cases to bolster his argument, but none compel

a different result. See id. at 20–21 (citing Booker, 847 F.3d 52; Nathan, 707 F.3d 451; Rost, 507

F.3d 720; Lawton, 842 F.3d 125; United States ex rel. Ge v. Takeda Pharm. Co., 737 F.3d 116 (1st

Cir. 2013); United States ex rel. Kelly v. Novartis Pharms. Corp., 827 F.3d 5 (1st Cir. 2016); King,

871 F.3d 318). This court’s analysis is controlled by Heath, which held that “some functional

flexibility in reviewing a complaint’s allegations” is appropriate where, as here, the relator alleges

that the defendant knowingly caused a third party to submit false claims. 791 F.3d at 126. For the

reasons discussed, the Amended Complaint satisfies that standard.

       E.      Additional Theories of Liability

       In addition to its primary theory of off-label prescribing, Relator offers a host of other

theories about Vanda’s improper marketing and promotion of Fanapt. None, however, satisfies

Rule 9(b)’s rigorous pleading standard. Specifically, Relator has not pleaded that that there is a

plausible connection between the conduct in question and the submission of claims. See, e.g.,



                                                 33
Williams, 389 F.3d at 1256; Totten, 286 F.3d at 552; Stevens, 662 F. Supp. 2d at 114. In this case,

that means that Relator must plausibly allege that Vanda’s misconduct actually caused a doctor to

write a prescription that was then submitted to a government payor, or “reliable indicia” that such

a causal chain occurred. Relator has not done so.

       For example, Relator alleges that Vanda improperly promoted Fanapt as a “first line

treatment” when the FDA had only approved the drug as a second line treatment. See FAC ¶¶ 136–

40. Relator details the training provided to Vanda’s sales force, but fails to allege any facts to

suggest that any claims were submitted to Medicare or Medicaid as a result of Vanda’s first-line

drug promotion. See id. Likewise, Relator claims that Vanda provided false messaging about

dosing amounts, id. ¶¶ 141–47, and improperly gave providers multiple rubber-banded titration

packs, id. ¶¶ 161–75, but does not allege any facts to support that either scheme led to actual false

claims being submitted to government payors. Cf. Nathan, 707 F.3d at 460 (holding that a claim

was properly dismissed where physicians prescribed a particular dose of a drug based on

misleading “sampling practices,” but the relator did “not include any details the[ ] physicians wrote

for Medicare patients, such as approximate dates or patient information,” and did not “contain

allegations that the Medicare patients ever ‘filled’ the[ ] prescriptions or that corresponding claims

for reimbursement were ever submitted to the government”). Relator’s allegations regarding

Defendant’s improper downplaying of Fanapt’s safety profile, id. ¶¶ 148–60, and misleading drug

comparisons, id. ¶¶ 176–78, similarly fail.

       Although a closer call, the court reaches the same conclusion as to Relator’s theory

concerning Fanapt copay cards. Relator pleads that there was an increase in Fanapt prescriptions

written by physicians in the Detroit area in the fall of 2015, as a result of a fraudulent scheme in

which doctors and local pharmacists “submit[ted] hundreds of Fanapt copay cards and



                                                 34
prescriptions, receive[d] reimbursement from the insurance provider, and then pocket[ed] the

money because the prescriptions were never dispensed.” FAC ¶¶ 179–83. Although Relator

details aspects of the alleged scheme, he falls short of alleging that increased prescriptions were

submitted to a federal or state payor. He contends: “[A]s Fanapt’s copay cards can be used by

Medicare and Medicaid, which itself is a violation, the payments for these fake prescriptions were

incurred by the Government.” Id. ¶ 182. The allegation that the copay cards “can be used” in

connection with federal reimbursement is, at best, equivocal. It not only fails to identify any

actually submitted claims based on the alleged fake prescriptions, but it also fails to supply the

“reliable indicia” that, under Heath, would lead to a strong inference that claims were actually

submitted. Heath, 791 F.3d at 126. Accordingly, any claims as to copay cards likewise fall short.

       Lastly, with respect to Hetlioz, Relator contends that Defendant violated the Anti-Kickback

Statute by donating money to patient assistance programs (“PAPs”) through patient assistance

foundations that help pay patient copayment amounts. FAC ¶ 224. This allegation suffers from

similar pleading inadequacies. Relator details that, according to Bourgeois, “Vanda executive

management would regularly say that [Defendant] has patient assistance programs through

foundations that help pay patient copayment amounts,” and that he first heard of one such

foundation being used for Hetlioz prescriptions in 2017 when the price of Hetlioz was rising. Id.

According to Relator, “[u]pon information and belief,” Defendant donated money to the

foundations “to ensure that patients[’] copayments for Hetlioz would be covered, in violation of

the Anti-Kickback Statute,” 42 U.S.C. 1320a-7b. FAC ¶ 224.

       In his briefing, Relator cites to an administrative notice, which states that “[i]f a donation

is made to a PAP to induce the PAP to recommend or arrange for the purchase of the donor’s

federally reimbursable items, the [Anti-Kickback] statue could be violated,” and further that a



                                                35
“PAP must not function as a conduit for payments or other benefits from the pharmaceutical

manufacturer to patients and must not impermissibly influence beneficiaries’ drug choices.”

Supplemental Special Advisory Bulletin: Independent Charity Patient Assistance Programs,

79 Fed. Reg. 31,120, 31,121 (May 30, 2014).

        Relator’s barebones allegations, however, do not allow the court to conclude that the PAP

was serving as a “conduit for payments” or that the payments to the foundation were for the

purpose of “inducing” or “influencing” beneficiaries’ decisions to prescribe Hetlioz. All that

Relator has pleaded is that Defendant donated to a foundation around the time that “the price of

Hetlioz was rising,” see FAC ¶ 224, along with the conclusory allegation that Defendant donated

the money so Hetlioz would be covered. Relator argues that “Vanda must have known that its

donations . . . would only be used for copayment assistance for Hetlioz” because Hetlioz is the

only drug indicated for the treatment of Non-24, and further, that “Vanda intended to use the

[donation] to influence beneficiaries’ drug choice, as it ensured that patients could afford the drug.”

Relator’s Opp’n at 39. There is nothing on the face of the complaint, however, that would allow

the court to draw such conclusions, aside from entirely conclusory statements regarding

Defendant’s intent. Furthermore, Relator’s allegations again fall short in that they fail to establish

that any actual claims for Hetlioz were submitted to government payors as a result of Defendant’s

alleged making of donations to patient assistance foundations. See FAC ¶ 224. Relator says that

Defendant donated money to “ensure that . . . copayments for Hetlioz would be covered,” but fails

to allege that any corresponding reimbursement claims were ever actually submitted or covered.

Nor do Relator’s allegations supply “reliable indicia” that would strongly support an inference that

such claims were ever submitted. See Heath, 791 F.3d at 126. Accordingly, this allegation too

falls short.



                                                  36
V.     CONCLUSION AND ORDER

       For the foregoing reasons, the court grants Defendant’s Motion to Dismiss, ECF No. 40.

The court will, however, give Relator the requested opportunity to amend his pleading.

See Relator’s Opp’n at 45 n.22. Relator shall file his Second Amended Complaint on or before

June 9, 2020.



                                                  _________________________
Dated: May 19, 2020                                      Amit P. Mehta
                                                  United States District Court Judge




                                             37